353 S.W.2d 225 (1962)
Lloyd Snell REID, Appellant,
v.
The STATE of Texas, Appellee.
Nos. 34184-34186.
Court of Criminal Appeals of Texas.
January 24, 1962.
Lloyd Snell Reid pro se.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offenses are passing forged instruments; the punishment in each, 7 years.
Appellant was convicted upon his plea of guilty in each case before the trial judge, without the intervention of a jury.
*226 Article 996, Vernon's Ann.P.C., which denounces the offense with which appellant was charged, provides that the punishment for a violation thereof shall be confinement in the penitentiary for not less than two nor more than five years.
The punishment assessed in these cases is not authorized by the statute, and they must be reversed and remanded. Ex parte Willis, 158 Tex. Crim. 333, 255 S.W.2d 510.
It is so ordered.